                 Case 1:18-cr-00217-KMW Document 330 Filed 03/23/21 Page 1 of 1
                      Case 1:18-cr-00217-KMW Document 329 Filed 03/19/21 Page 1 of 1

                                   BRAFMAN         &   ASSOCIATES,            P.C.
                                                ATTORNEYS AT LAW
                                                                                r,:::::=========:::::::,
                                                                                  USDC SONY
                                           256 FI FTH AVENUE , 2ND FLOOR

                                            NEW YORK , NEW YORK 10001
                                                                                  ;DOCUMENT
                                            TELEPHONE: 12121 750-7800             ELECTRONICALLY FILED
                                             FACSIM ILE : 12121 750 - 3906        DOC#:
                                         E-MAIL : ATTORNEYS@BRAFLAW .COM          DATEF-IL-E-
                                                                                            D:_3_ f-.-~- 3- ,--=-;;z_
                                                                                                                   - /-
BENJAMIN BRAFMAN
                                                                                                     ANDREA L . ZELLAN
  MARK M. BAKER                                                                                       JACOB KAPLAN
   OF COUNSEL
                                                                                                     TENY R. GERAGOS
MARC A . AGN IF ILO                                                                                   ADMITTED IN N Y & CA

   OF COUNSEL                                                                                          STUART GOLD
 ZACHIN T RATER
   OF COUNSEL




        VIA ECF
                                                                       March 19, 2021     MEMO ENDORSED
        Honorable Kimba M. Wood
        United States District Court
        Southern District of New York
        500 Pearl St.
        New York, NY 10007-1312

                                Re : United States v. Goldstein, 18 CR 217 (KMW)

        Dear Judge Wood:

                As part of the bail conditions in the above-referenced case, Jeff Goldstein's travel was
        limited to the Southern and Eastern Districts of New York (without limitation), the District of



                                                                                                                 J
        New Jersey (for counsel visits and employment) and the District of Connecticut (for
        employment). Goldstein is currently on call as a Red Cross volunteer to be deployed to Texas to
        help support a shelter dormitory planned for 750 unaccompanied migrant children at the border.
        We therefore request a modification of Goldstein's travel restrictions to allow Goldstein to travel             Gru0t:f.c}
        with the Red Cross to Texas for a 14-day period. Goldstein will provide his itinerary to Pretrial
        Services in advance of his trip.

                We have spoken with the Government and Pretrial Services, and both have no objection
        to our request. Thank you for your consideration.

                                                                       Respectfully submitted,
                                                                       ffew#'J::a,/t(M
                                                                       Jacob Kaplan

        cc:      Government Counsel (via ECF)
                 Pretrial Services Officer Andrew Abbott (via emair~O ORDERED:              N.Y., N.Y.    3/d-~ }a.\
                                                                     /~Yk,.                   wnit
                                                                             KIMBA M. WOOD
                                                                                U.S.D.J.
